     Case 2:20-mc-00327-UA Document 1 Filed 12/11/20 Page 1 of 2 Page ID #:1



 1     MARI T. SAIGAL (State Bar No. 318556)
       Mari.Saigal@mto.com
 2     MUNGER, TOLLES & OLSON LLP
       350 South Grand Avenue
 3     Fiftieth Floor
       Los Angeles, California 90071-3426
 4     Telephone: (213) 683-9100
       Facsimile: (213) 687-3702
 5
       Attorneys for Motion Picture Association, Inc.
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10                                  WESTERN DIVISION
11
       In Re 17 U.S.C. § 512(h) Subpoena to       Case Number: 2:20-mc-00327
12
13     CLOUDFLARE, INC.                          REQUEST TO THE CLERK FOR
                                                 ISSUANCE OF SUBPOENA
14                                               PURSUANT TO 17 U.S.C. § 512(h)
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                            REQUEST FOR § 512(H) SUBPOENA
     Case 2:20-mc-00327-UA Document 1 Filed 12/11/20 Page 2 of 2 Page ID #:2



 1     TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
 2           PLEASE TAKE NOTICE THAT the Motion Picture Association, Inc.
 3     through undersigned counsel and its authorized representatives, hereby requests that
 4     the Clerk of this Court, pursuant to the Digital Millennium Copyright Act
 5     (“DMCA”), 17 U.S.C. § 512(h), issue the attached proposed subpoena to
 6     Cloudflare, Inc. to identify alleged infringers, as set forth in the attached notice and
 7     declaration of Jan van Voorn.
 8
 9     DATED: December 11, 2020                   MUNGER, TOLLES & OLSON LLP
10
11                                                By:           /s/ Mari T. Saigal
                                                                 MARI T. SAIGAL
12
                                                  Attorney for Motion Picture Association,
13                                                Inc.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   -1-
                                                                   REQUEST FOR 512(H) SUBPOENA
